Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Examiner notes the following excerpt from independent claim 11:

“a control device configured to provide a loss-increasing operating mode to increase power dissipation for the first switching unit and to heat a coolant of the first coolant circuit of the first switching unit”

Examiner notes West et al. (US Pub No 2015/0377537) as being considered the closest prior art. West teaches the general concept of varying the switching rate of an inverter to increase the amount of heat delivered to a cooling circuit (see Paragraphs 0006 and 0007).
However, Examiner notes that West is drawn to an HVAC system.
West does not concern itself with the features of a hybrid vehicle, and especially does not anticipate or render obvious applying such a concept to a switching unit specifically arranged as claimed: specifically, in an inverter arranged in a coolant circuit which communicates with a lubrication circuit, wherein the lubrication circuit lubricates a rotor or gear mechanism of an electric motor in a hybrid vehicle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747